Exhibit 23-2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 33-76036, 33-99096,333-35122 and 333-81916, on Form S-8 and Registration Statement No. 333-156967 on Form S-3 of our report dated March 14, 2008, relating to the 2007 consolidated financial statements of Indiana Community Bancorp (formerly Home Federal Bancorp) and subsidiaries, appearing in this Annual Report on Form 10-K of Indiana Community Bancorp for the year ended December 31, 2009. Cincinnati,
